      Case 1:19-cv-00543-LG-RPM Document 74 Filed 08/17/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

TONY M. HOWARD                                                          PLAINTIFF

v.                                               CAUSE NO. 1:19-cv-543-LG-RPM

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, et al.                                                 DEFENDANTS

            ORDER DISMISSING REMAINING PARTIES
      WITHOUT PREJUDICE FOR LACK OF SERVICE OF PROCESS

      THIS MATTER IS BEFORE THE COURT sua sponte for the purpose of

dismissing the remaining defendants, Nurse Green and John Does 1-5. The Court

previously ordered Plaintiff to show cause why this lawsuit should not be dismissed

for failure to identify and serve process on these defendants and extended the time

to render service. Having failed to do so, Plaintiff’s claims against these Defendants

must be dismissed without prejudice.

      Plaintiff is an inmate in the custody of MDOC and housed at the Central

Mississippi Correctional Facility (“CMCF”) in Rankin County, Mississippi. The

Complaint describes an August 3, 2018, incident in which an inmate at SMCI,

where Plaintiff was formerly housed, intentionally set him on fire using gasoline, a

chemical mixture, and a cigarette lighter. According to the Complaint, Plaintiff

immediately requested medical assistance for his burns and was taken to SMCI’s

medical facility. Plaintiff maintains that Nurse Green refused to administer

medications timely and instructed him to inject himself with medication.

Defendants and other staff also verbally assaulted Howard. After his transfer to
      Case 1:19-cv-00543-LG-RPM Document 74 Filed 08/17/21 Page 2 of 3




another hospital, Plaintiff’s injuries were evaluated, and then he was taken to the

Mississippi State Penitentiary Unit 29.

      Plaintiff’s Amended Complaint filed February 13, 2020, asserts claims

against several defendants, including Nurse Green and unidentified John Doe

parties. (See Am. Compl., ¶¶ 35-37, ECF No. 22). Over a year later, on February

23, 2021, the Court ordered Plaintiff to show cause “why this lawsuit should not be

dismissed without prejudice for failure to timely serve process on the remaining

defendants,” who all remain unidentified. (Order to Show Cause, ECF No. 71). In

his [72] Response, Plaintiff admitted that he “has been unable to sufficiently

identify the real identity of Nurse ‘Jane’ Green and to effectuate service upon her.’”

(Resp. Show Cause Order, ¶ 2, ECF No. 72).

      On March 24, 2021, the Court ordered Plaintiff to make service on these

defendants within 30 days. (See Order Requiring Serv. Remaining Defs., 1-3, ECF

No. 73) (citing Easterling v. U.S. Bank Nat’l Assoc., No. 3:18CV2528-C-BH, 2019

WL 6218771, at *6 (N.D. Tex. Nov. 5, 2019) (“The Federal Rules of Civil Procedure

‘do not authorize a plaintiff to maintain suit indefinitely against a fictitious

defendant,’ such as a ‘John Doe,’ however. Plaintiffs . . . have a ‘duty to provide

information sufficient to identify the defendants.’”) (citations and interpolations

omitted)). The Court warned that “FAILURE TO SERVE PROCESS MAY RESULT

IN DISMISSAL OF THIS ACTION.” (Order, ECF No. 73) (emphasis omitted). As a

result, Plaintiff was required to make service by Friday, April 23, 2021.




                                           -2-
      Case 1:19-cv-00543-LG-RPM Document 74 Filed 08/17/21 Page 3 of 3




      But although Plaintiff’s allegations against Nurse Green and the John Doe

defendants remain pending, the Court can again find no indication in the record

that these parties were identified and served in compliance with the Court’s [73]

Order Requiring Service of Process on the Remaining Defendants.

      Rule 4(m) of the Federal Rules of Civil Procedure provides:

      If a defendant is not served within 90 days after the complaint is filed,
      the court—on motion or own its own after notice to the plaintiff—must
      dismiss the action without prejudice against that defendant or order
      that service be made within a specified time. But if the plaintiff shows
      good cause for the failure, the court must extend the time for service for
      an appropriate period.

The Court, having granted Plaintiff an opportunity to show cause and an

appropriate extension of time to make service, must now dismiss these defendants

without prejudice for lack of service of process.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Plaintiff’s claims

against Defendants Nurse Green and John Does 1-5 are DISMISSED WITHOUT

PREJUDICE for failure to serve process.

      SO ORDERED AND ADJUDGED this the 17th day of August, 2021.

                                                 s/   Louis Guirola, Jr.
                                                     LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                           -3-
